The factors favouring support for terrorism and the recruitment of terrorists (debate)
The next item is the report by Gérard Deprez, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, with a proposal for a European Parliament recommendation to the Council on the factors favouring support for terrorism and the recruitment of terrorists.
rapporteur. - (FR) Mr President, the report that I have the honour of presenting to you today on behalf of the Committee on Civil Liberties, Justice and Home Affairs has its beginnings in a proposal that was tabled at the end of 2005 by our colleague Mr Duquesne, to whom I now pay tribute.
I also wish to point out that the bulk of the work relating to this report was carried out by our colleague Mr Mayor Oreja, who for reasons that I cannot comment on here decided to withdraw his name following the vote that was held in committee.
As regards the content of the report that has been presented to Parliament, I believe that it can be summarised by structuring the numerous elements it contains around four main themes.
Theme one is the gravity and permanence of the threat. It is an undeniable fact that terrorism in general, and Jihadist terrorism in particular, is now one of the most serious threats to the security of the citizens of the European Union. The bloody attacks on Madrid in 2004 and on London in 2005, and let us also not forget all the other attempts that have been foiled since then, all testify to the permanent and serious nature of this threat. From this it follows - and the report is fairly emphatic on this point - that the fight against terrorism must remain one of the priorities of the European Union and its Member States.
However, and this is the report's second theme, this determined fight against terrorism has to be waged in a certain way. There are fundamental principles to be respected; otherwise, we shall distort the basic values that govern our societies. The fight against terrorism has to be carried out on the basis of scrupulous respect for human rights and fundamental freedoms, especially freedom of religion and the right to a fair trial.
At the same time, and especially where Jihadist terrorism is concerned, it is important to draw a distinction between cultures and religions, on the one hand, and terrorism, on the other. The vast majority of Muslims, and here it must not be forgotten that it is they who have been the main victims of terrorism in Iraq, in Afghanistan and in Pakistan, have nothing whatsoever to do with the extremists; it is these groups, who distort the religion they claim to follow, that we have to combat.
Finally, setting out from the principle that hatred and frustration are two of the factors that drive radicalisation, the report reminds the Member States that combating all forms of discrimination, and in particular those measures that seek to integrate minority groups, are priority policies to be implemented in order to promote calm, tolerance and good relations in our society.
The third theme relates to the measures specifically aimed at preventing terrorist activities. While there is a long list of recommendations for Member States in this area, the report emphasises the need for greater vigilance against propaganda sites, especially via the Internet, places where preaching sessions are held and the audiovisual media in general.
The fourth theme concerns repressive measures. Here there is obviously one action that needs to be highlighted above all others, for it will certainly cause no shortage of controversy. It is presented in paragraph 10 of the report and proposes extending the scope of the definition for acts of terrorism to the justification of terrorism. Now while I am not sure whether the term 'justification' is adequate here - and personally I think that in French it would have been preferable to use the term 'praise' or 'apologia' for terrorism - and whether it would not have been better to change it, I will be interested to see how this House reacts tomorrow to this somewhat delicate point, which goes to the very heart of the debate, namely where to draw the line between security, fundamental rights and freedom of expression.
Vice-President of the Commission. - Mr President, addressing radicalisation into violence is at the core of the Commission's counter-terrorism policy, and I therefore welcome the report being discussed today and the very vital issues it tackles. I also welcome the progress in interinstitutional cooperation in the area of recognition of the enormous challenge we face in developing a coherent EU policy that prevents, interrupts or reverses radicalisation processes.
After a series of initiatives in recent years, since my first communication on the subject in September 2005, a communication will be presented to the Council and Parliament in July this year, identifying good practices in the Member States and making concrete recommendations for the way forward. I notice that the report makes a recommendation to the Commission in this regard.
We have devoted time and resources in the last three years to better understanding this phenomenon, its trends, its manifestations and its dynamics. We have commissioned four separate comparative studies which are now being completed. We have sent a questionnaire to all the Member States and are currently analysing the answers received. We have organised a conference on the role of education in preventing radicalisation, which brought together educators, religious leaders and policy-makers to brainstorm new ideas.
We are working on drafting the communication at the moment. The first three studies - on trigger factors, narrative and mobilisation tactics - are to be approved in the coming month. A fourth study on civil society engagement (best practices) is likely to be published around the time of the communication's adoption in July. Its main results will by that stage already have been incorporated into the communication. Analysis of the questionnaire sent to the Member States is ongoing and will also feed into the reflection on the communication.
We can therefore now formulate our policy with much deeper insight into the problem. Our communication will deal with important issues like the narrative used by violent radicals and radicalisation in prisons and in other places of vulnerability. We will also be talking about the role of education, and civil society engagement in countering radicalisation.
Members will be aware that, in relation to incitement, we have presented a proposal for the amendment of the Framework Decision on combating terrorism that is one part of the 'terrorism package' introduced last November. That instrument aims to introduce into the Framework Decision offences parallel to those covered in the Council of Europe Convention on the Prevention of Terrorism: public provocation, recruitment and training for terrorism - including via the internet - and in particular internet instructions on how to produce home-made bombs.
The Commission is strongly committed to supporting the victims of terrorism. We have, since 2004, demonstrated our support through financial assistance to numerous projects intended to help associations of victims of terrorism and to promote solidarity among European citizens. We envisage creating, in 2008, a European Network of Associations of Victims of Terrorism, in order to represent victims' interests at European level and to strengthen European citizens' solidarity with victims of terrorism.
In conclusion, in order to tackle the terrorist threat at European level, it is absolutely necessary to implement a global prevention policy on the factors leading to radicalisation and recruitment, in order to explore its deep roots, while never justifying terrorist behaviour. Jihadist terrorism remains the biggest threat to democratic societies, including thousands of millions of honest Muslim people in the EU and in many other parts of the world.
on behalf of the PPE-DE Group. - (DE) Mr President, Vice-President, ladies and gentlemen, I think it is sad that we have to hold yet another debate about terrorism. Radicalisation and terrorism do not fit with Europe. The Europe which we are building is a Europe of tolerance, so it is always sad when we have to discuss this issue.
There is a great deal that unites us. Terrorism is recognised as a major threat. Recruitment must be stopped. We must respect fundamental rights. Dialogue is the key to tolerance. We must be particularly aware of the Internet, particularly its significance in communication.
In our foreign policy we view anti-terrorism as being particularly important. In Europe we need better networking of services to ensure that we can combat radicalisation and terrorism. I would particularly like to thank the Vice-President of the Commission for his suggestions here and for his summary.
For my group, therefore, it is a great pity that the outstretched hand of our own rapporteur, Mr Mayor Oreja, was not taken and that we could not reach a compromise at the end of the process. The EPP-ED therefore has a number of key points which we have defined for tomorrow's vote: for example, when there are motions for deletions which state that the violation of individual rights and the rule of law lead to terrorism; when there are motions for deletions which put school and religious centres under special surveillance; and when there are motions to delete references to Jihadist terror.
If we want to combat a threat, we need to know where the threat comes from. That is why we must identify Jihadist terror as the key challenge and state this in the report. If it is deleted, we will not be able to vote in favour of the report. We will not support any further watering-down of the report. I therefore hope that we can achieve a good result in tomorrow's vote.
on behalf of the PSE Group. - (IT) Mr President, ladies and gentlemen, I should like to thank my colleagues and say immediately that we were, quite frankly, obliged to work on a report that got off to a bad start, sent out mixed messages and contained shaky proposals. I believe that the Committee on Civil Liberties did a remarkable job of restoring a meaningful, tangible political profile to this report.
The basic premise was of course shared by us all. The violent radicalisation of individuals and groups in recent years has shown up one of the greatest weaknesses in our legal system and represented one of the greatest onslaughts on our democratic institutions. It is essential to combat this phenomenon. In this sense, European Union action offers added value since it provides harmonisation, because if we pool our instruments we shall have a sum of instruments, each of which will have its own intrinsic weakness.
However, this is a new challenge which calls for well-balanced efforts without giving way to the natural human temptation - inevitable, given the attacks we have suffered in the years since 11 September - to generalise or to build a Fortress Europe, or to sideline a priority that is central to the process of EU integration, namely the safeguarding of fundamental rights.
That is why we believe it is essential to move in the three directions set out by this report. The first step is to uphold fundamental rights and the rule of law, particularly - as Mr Frattini said - religious freedom and freedom of expression. Unless these rights are guaranteed, the very idea of Europe will be a failure, as will an integration process predicated above all else on the fundamental rights of European citizens.
We need to strengthen judicial cooperation so as to strike at radical, violent, organised fringe groups. We need full harmonisation of terrorist crimes at European Union level, and that of condoning criminal activity should be added to the proposal of the Committee on Civil Liberties. Of course we also need careful prevention work: we must attack the causes and factors - which are numerous, and it is pointless to pretend otherwise - leading to the radicalisation of various population groups within our societies. This entails expanding the rights of citizenship, active citizenship, in other words a form of citizenship comprising responsibilities and participation in political life, as well as dialogue with religious movements.
As the Vice-President has said, we must also fight in favour of, and protect, the millions - tens of millions - of European citizens who profess a religion different from our own, as well as the Muslim non-Community citizens who have always lived by the rules of our democracy and complied with our laws, which makes them worthy of our full respect.
Lastly, we need to build a dialogue which genuinely represents an alliance of civilisations and not a clash of civilisations. 'Alliance of civilisations' - I am concluding now, Mr President - Is not a term we have borrowed from a political polemic; it is the term coined by the United Nations Security Council. It expresses a major responsibility and a strong commitment for this House and our communities. I believe it is vital to keep this term in tomorrow's resolution.
on behalf of the ALDE Group. - (ES) I feel, Mr President, that beyond its actual format the report is balanced, extremely important, and deals with an issue that is all too familiar to us nowadays.
There can be no doubt that terrorism is a policing phenomenon and we are all aware that it has a policing dimension. Nevertheless, the reasons behind terrorism, or rather the reasons that lead certain people to become terrorists, lie well beyond this. Jaime Mayor Oreja set this out in his first report, in an extremely debatable fashion at the outset, but after many meetings and many amendments he produced a result that was fully acceptable, including to his own Group.
I wish to testify before this House, as one might testify in court, that it is not true that Jaime Mayor Oreja's outstretched hand was rejected. I would testify to this under oath if it were the practice of Parliament. This is not true. The reasons why stumbling blocks are now being produced for this report are best known to the European People's Party and the Group. I can testify to meetings in Mr Mayor Oreja's office at which we accepted 99% of what is to be put to the vote tomorrow. They cannot tell us that certain items have been rejected or that the offer has been rejected, since this is purely and simply their misrepresentation of the truth.
The position to be adopted by the Partido Popular tomorrow, therefore, remains a mystery, and doubtless this will serve to weaken the joint political message we wish to convey. I therefore wish to express my regret at this attitude. I feel that to say the problem is that the word 'Jihad' must disappear in one section, when it subsequently appears in three sections, and again in recital H that Jihadism is doubtless the main focus of the type of terrorism we are dealing with, is looking for excuses that do not hold water.
In any case, this report talks of freedom, religious freedom, freedom of thought and even freedom to reject a social model, but makes it clear that Europe cannot accept incitement to violence, incitement to hatred or the destruction of the very pillars of society under the cloak of religion.
The State is entitled to instruments to be used in its own defence, instruments to defend its citizens. It may, in fact, fully implement this right in terms of the police and the judiciary, while simultaneously maintaining dialogue, participation, and working towards the full integration of people who may one day become such fanatics that they could attack their own society, the society into which they have integrated, or simply their own society, since in many cases these people were actually born among us.
It is debatable, and my Group has debated this, to what extent current legislation is or is not sufficient; concepts such as apology and justification for terrorist acts are necessary for some, while they are rejected by others as potential excessive curtailment of freedom of expression. This, then, is the position of my Group: to go no further in modifying the law and to reject the concept of apologia.
At any rate, and I am finishing up now, Mr President, I welcome this report. I hope that the European People's Party reconsiders and reflects on the support it could lend to the contents. As a guideline towards a global policy, I welcome a Commission policy whereby police forces act in close cooperation throughout Europe and measures are adopted that, beyond the polish, produce a result which respects the rights of one and all.
on behalf of the UEN Group. - (PL) Mr President, paraphrasing Ernest Hemingway I would say: 'Do not ask for whom the terrorist bell tolls, it tolls for thee'. Following the attacks in Spain four years ago and those in England three years ago, this is a very relevant message. If Oriana Fallaci, a fellow-countryman of Commissioner Frattini, could read the document we are debating, she would most probably be shocked. Mrs Fallaci was a distinguished Italian intellectual renowned for being uncompromising and controversial She believed Islamic terrorists essentially represent Islam in a nutshell, and are the quintessence of Islam.
Clearly, the European Parliament may have a different view on the matter. It is worth considering, however, why Muslim terrorists are able to garner so much support amongst young people of Arab descent born in Member States of the European Union.
I fully support the statements that the war on terror will remain a priority for the European Union. It is very important for us to focus on terrorist propaganda conducted over the Internet. I would add that satellite television broadcasts in Arabic can also be used to promote radical Islam.
on behalf of the IND/DEM Group. - (EL) Mr President, time is of the essence. I must, however, tell you that I received the report favourably, as I understood that it was limited mainly to detection, on the one hand, and to suppression, on the other.
I should like to stress that we should have been concerned primarily with the recruitment of terrorists.
Next door to us, in the Middle East, there is an 'academy' that produces terrorists. Why is this? For 60 years we in Europe did not try to solve their problem, nor did we have any reason to do so.
Today a similar situation is emerging, and I am glad that I have been given the floor now, one day after the declaration of Kosovo's independence.
You know that something untoward may well happen there again. What if tomorrow the Serbs of Mitrovica put on a show of resistance or, if you prefer, disaffection? Shall we call them terrorists?
We must examine the reasons for the emergence of terrorists who are willing to attack our European system, which does not support them.
Mr President, I represent Northern Ireland in this House, a region which, as everyone will know, has suffered decades of vicious terrorism. And from that experience, I have two points to make in this debate.
Firstly, terrorism should never be appeased; it has to be defeated. Start treating with terrorism, giving its prisoners special status and, ultimately, early release, and soon you will end up like Northern Ireland has ended up: with unrepentant terrorists at the heart of our Government. Appeasement only whets the appetite - the insatiable appetite - of terrorists.
The second point I want to make is this: whereas state abuse is wrong, the naive belief, such as I find in this report, that lavishing so-called 'human rights' on terrorists will neutralise them will, in fact, only strengthen their cause as they expertly exploit and misuse every such right to their own advantage, while they go on denying their victims the most basic right of them all: the right to life.
Because of the excesses of their murderous strategy, sometimes the defence of society requires a choice between the uninhibited rights of terrorists and the rights of the innocent. In such circumstances, I have no difficulty in choosing the right of society to defend itself over the supposed human rights of the terrorist. The battle against terrorism is a battle of good against evil, and, if needs be, the right of the terrorist is secondary to that of society.
(PT) Mr President, Mr Vice-President of the Commission, ladies and gentlemen, I must start by reiterating that the unrelenting fight against terrorism must be pursued within the law, with respect for the rule of law and without infringing fundamental rights. I am not sure whether terrorism is, as the report states, the main threat to the security of the citizens of the Union, but I agree with Mr Deprez that it is definitely one of the main threats. I believe that underestimating this threat will prevent us from fighting it effectively and increasing the security of our citizens. I will therefore vote against the proposed amendments.
Terrorism does not just affect the citizens of those countries which have suffered attacks; it also threatens the security of everyone else. It spreads the fear and threat of terror. Terrorism is an irrational manifestation of fanaticism which disregards the value of life and the dignity of human beings. The Union and also Commissioner Frattini have placed the fight against terrorism at the top of their priorities. We need a global strategy that can dismantle the terrorist networks. This strategy must recognise the value of prevention, including the fight against the recruitment of terrorists and all factors favouring violent radicalisation.
It is important to analyse and understand the reasons, grounds and processes leading to radicalisation and terrorism, particularly among young people living in our Member States. There have definitely been failures in the integration processes. I agree that, within the law and with respect for the freedom of expression, the terrorist propaganda aimed at encouraging terrorist acts must be prevented.
To end, I must agree with Mr Mayor that a European initiative, particularly in this area, cannot and must not be used as a platform for the promotion of national electoral strategies.
(SV) Mr President, let me begin by thanking Mr Deprez for the report and the much needed discussion on terrorism. I also think that it has come at the right time, as we are now in the European Year for Intercultural Dialogue.
What I do not think the report conveys sufficiently well is the reason why people, mainly young men, become or are lured into becoming terrorists and place themselves outside democratic society. If we look around us, we cannot ignore the poverty that is there and injustices that are manifest. There are many young people to whom we cannot offer training, jobs, housing or hope for the future. This is a breeding ground for fanaticism and the conditioning of young people into acting to secure more rights for their group or people. An analysis of this is lacking in the report.
I urge you especially to vote for Amendment 12, since terrorist propaganda today is usually spread on the internet, something which too few of us here see or can control. It is a generation question, and we must increase and improve our knowledge of recruitment and become better at preventing it. Otherwise I support the amendments of the PSE Group.
(DE) Mr President, many thanks to Mr Deprez and Mr Guardans Cambó for their comments. I think they are very much in line with our group's position.
The report is entitled 'The factors favouring support for terrorism and the recruitment of terrorists'. Other speakers have welcomed the fact that we are talking about this issue, and they are right to do so. However, we are not discussing it for the first time. The European Parliament and the Union as a whole have talked about the preachers of hate and have taken preventive measures to cut off the flow of funds to terrorist organisations. These are certainly useful measures.
In that respect, I think that the report largely hits the right note. I think it would be slightly overstating the case to view the Internet as the root of all evil or as a safe haven. It is undoubtedly a space which reflects social trends just as much as real life does, and I do not believe that we should be focusing all our efforts on quelling it once and for all. We simply will not manage it.
The question, then, is what can we do instead? We have talked about audiovisual services, and the question which arises here is: why does the European Union not take action if certain channels are broadcasting hate programmes on EU territory that are aimed directly at children?
In one of Hezbollah's programmes, for example, a figure disguised as Mickey Mouse - in whatever form - attacks Jewish settlers. This is intended to teach small Palestinian children about their history. It is not the case that a Member State intervened to put an end to this problem. Instead, the Walt Disney company asserted its rights over Mickey Mouse, and at the end of the series, Mickey Mouse was killed off by a Jewish settler.
This was broadcast on European territory! Why is Hezbollah still not on the EU's list of terrorist organisations? We have just had an interesting discussion with Dick Marty on this issue. I believe that, in general, more building blocks are needed to curb terrorism as a whole. This must certainly include tackling the roots of terrorism in the countries concerned, for example by creating healthcare systems, infrastructure and education systems. We should not leave it to terrorist organisations like Hamas in the Gaza Strip or Hezbollah to provide these services, for these havens within society are the very places where these organisations recruit their supporters.
- (ES) Mr President, our proposal for a recommendation to the Council and the Commission today wishes to make a contribution to the efforts of the institutions and civil society to eliminate the factors encourage support for terrorism and the recruitment of terrorists.
Mr Frattini, the process to bring this to the House has been long and laborious, but there can be no doubt it will be well worth voting for the final result tomorrow. The proposal focuses on the fight against Islamist extremism, a new phenomenon within the EU that requires a certain amount of reflection and the means to oppose it.
It may, however, be easily extrapolated to any other terrorist cause that may be invoked amid patriotism and flags. We therefore wish to ask the Council to consider apologia as such as a crime in the framework decision against terrorism. It would be desirable to extend harmonisation of this crime to the 27 Member States, although always, I repeat, always, with the most scrupulous respect for freedom of expression.
Repression and prevention of radicalisation must act in parallel. If we wish to prevent radicalisation, we must provide education and integration for the 13 million Muslims living in the EU, and refrain from stigmatising this 3.5% of the population. In terms of the EU's external relations, we call for dialogue and not a clash between civilisations. It is for this reason that we refer to the 'alliance of civilisations' adopted by the UN, and we fail to understand the gut rejection of certain Members.
This is the European Year of Intercultural Dialogue. We have no wish to assist in the perversion of religion: we must encourage social participation and dialogue. These are some of the achievements of the recommendation. Are its suggestions so destructive that the speaker simply could not face them?
Mr Weber, I must say that Mr Mayor Oreja showed a lack of parliamentary courtesy by not explaining to the Committee on Civil Liberties, Justice and Home Affairs why he voted against and subsequently rejected the report. His obsession with conveying to Parliament the systematic opposition at national level says a great deal about the previous speaker's democratic stance. This kind of attitude will be of little use to us if we wish to make progress in terms of democracy, and this House operates with consensus, not blinkered postures.
Mr President, I believe that this is a good report and I subscribe almost entirely to the remarks of my chairman and political colleague, Mr Deprez. But I disagree with him and others on the proper scope of the anti-terrorist laws.
I do not believe it is helpful to criminalise glorification of, or apologia for, terrorism. I think the term 'justification' is also problematic. As many of us were earlier discussing with Dick Marty on the subject of terrorist blacklists and asset freezing, the law needs to be both just and effective if it is to remain credible and sustainable and have public support. There is a profound risk that extending the criminal law as proposed, beyond actions and intentions and into the realm of opinion, commentary, and even fantasy, carries the danger of creating thought-crimes.
This would have a potentially chilling effect on free speech. If I say I understand that the Kurds in Turkey have felt anger and disaffection at the suppression of their culture, language and identity and denial of their political aspirations, am I justifying PKK bombs?
There is hardly a person in the House - unfortunately, there are maybe a few - who would not glorify Nelson Mandela. But the ANC committed terrorist acts in fighting the utterly repressive apartheid state. There are people, now statesmen, who have been honoured guests in this Chamber, who have a past as freedom fighters.
So am I just a woolly liberal, concerned only with free speech? No, because the law has to be effective. We already properly criminalise incitement to commit terrorism. And that gives wide scope to target behaviour and speech that has, as its purpose, the instigation of a terrorist offence.
Last week, the UK's second highest court, the Court of Appeal, quashed the convictions of five men for possession of jihadist material precisely because there was no evidence of intention to encourage terrorism. The original convictions in this case created resentment among those - mainly young Muslims - who wanted to discuss, debate and criticise the foreign policies of Europe and the United States. That does not help combat radicalism. But these cases have also, by their collapse, left the law in a state of confusion and disarray, and that is good for terrorists.
Let us stick to getting convictions on the basis of incitement. Let us not stray into glorification and apologia.
- (NL) Mr President, I would also like to express my appreciation of the report now before us and also of the Commissioner's words and of what he wants to do. In my country too, the Netherlands, a lot of attention is being given to radicalisation and its tragic consequences. We ourselves in the Netherlands were faced with a horrific murder of a Dutch TV producer committed by young people who came from these radicalised circles. We are only talking about a small group, but what they do can have major consequences. It is very important that we work together and that every effort is made to track down and isolate groups and individual young people who may turn to terrorist attacks.
However, as others here have said already, the prevention of radicalisation is also vitally important. The point is to keep the group who may turn to violence as small as possible. Nor does radicalisation always end in violence. It is a bad thing in any case if young people feel totally isolated from society and do not want to have anything more to do with it. In our experience it also comes down to the fact that the policy on tackling radicalisation is directed at local authorities. Of course it is important to look at what you can do in the prisons and, more generally, in the area of education to look at what you can do to prevent misuse of the Internet. However, it is still mainly the local authorities who are able to be active in the communities to tackle the causes of radicalisation and to trace the youngsters who are susceptible to it. I think that the European Union, and the Commissioner in particular, can play an important role in bringing together the experience we have gained in various cities. Last week our group made a working visit to Rotterdam, a city where a great deal is being done to tackle and prevent radicalisation and to reach groups that are susceptible to it.
It is also important to engage in a broader dialogue with the Muslim communities in our countries. Some of the young people involved come from those larger communities and if we isolate that large group we will never be able to reach that small group. It is important, therefore, to enter into the dialogue with the assumption that the vast majority of the Muslim communities who live in our society want nothing to do with what is a perverse interpretation of their faith, and that we invest a great deal in that broad dialogue of my group, this year too, the year of cultural dialogue.
(SV) Thank you Mr President, Commissioner. The EU needs to show clearly that the fight against terrorism is, both symbolically and practically, a demonstration of solidarity. More resources are needed to enable Europol to cooperate with our national security services and achieve results. This is shown, in particular, by the recent unrest following the rekindling of antagonism over the Muhammad cartoons.
As has been said here, the fight against terrorism must always be waged by legal and proportionate means. The CIA flights in Europe, the use of torture, mock executions and waterboarding, which the CIA now acknowledges did happen, and the establishment of special secret jails must be vigorously condemned. In these cases, Mr Frattini, the EU should have acted much more firmly than it did.
It is good that the report adopts a broader approach and addresses the factors which contribute to increased support for and renewed recruitment to groups which reject our models of society in favour of violence and sectarianism.
The fact that the perpetrators of the terrible outrages we have witnessed in recent years were born or grew up in Europe is a shrill wake-up call urging us also to look at our own societies with more critical eyes. We need a dialogue and an honest discussion on our integration and visa policy. Here we cannot and must not avoid difficult questions. But, to me, one thing is self-evident. It is our thinking on what should be the basis of our common legislation. The current debate on sharia law in Britain shows that good intentions can often be more of a hindrance than a help.
We must also ensure that Community legislation does not jeopardise or set aside important constitutional principles, such as those governing freedom of expression. The report speaks of introducing a new concept in the Framework Decision: 'justification of terrorism'. I believe that this is unfortunate. Not because it is not a good idea to ensure that all Member States have good laws against incitement but because it is difficult, if not impossible, to arrive at a definition which could be applied uniformly and which would not lead to thorny problems of interpretation. On the one hand, there is the important task of devising ways of combating terrorism and saving lives. On the other hand, there is the principle of freedom of expression and the concern to maintain a high level of legal certainty in Europe. It is a question of finding the right balance.
(DE) Mr President, Commissioner, by the time the fanatics have snuffed out innocent lives and carried out bomb attacks on democratic societies, it is already too late. For that reason, no effort must be spared, especially - as Commissioner Frattini says - when it comes to prevention. Dialogue, as the key to tolerance, must be at the forefront of our attention. However, we also need better police cooperation and exchange of data; indeed, all the tools which can be used both within and beyond the European Union should be reinforced.
I particularly welcome the fact that the Commissioner has drawn attention to the importance of helping victims. It is not just about tolerance, it is also about practical measures. Let me stress that there must be surveillance of the preachers of hate: that is a necessity. However, the information must then be acted on. Glorification of terrorism is never acceptable, so we need a zero-tolerance strategy towards crimes against our society.
I think it is most regrettable that on an issue which has always been a very serious topic of discussion in this House, the national polemic has once again loomed so large in relation to this report.
(DE) Mr President, I have been asked by fellow Members from the ALDE group how the PPE-DE intends to vote. Let me say again that the PPE-DE Group supports 95% of what is in the report. I would also like to underscore that I think it is very sad that both the ALDE representative and the PSE representative, Spanish colleagues, have attacked the PPE-DE today. I think it is a great pity that domestic issues are preventing us from finding common ground in this Parliament.
Anyone who wants this House as a whole to achieve a major decision tomorrow should please vote for the PPE-DE amendments. We are not changing anything of the substance of the motion, but we are removing the domestic policy aspect. Anyone who wants to grasp the outstretched hand of the PPE-DE Group can do so tomorrow.
(DE) Mr President, I am delighted that you have given us leave to speak again, as that has been handled differently in another debate. Nonetheless, although Mr Pirker and I may not always see eye to eye - we often argue, and do so with great enjoyment and fervour - he is quite right to say that such debates should not be abused for national purposes. It disrupts everything and it simply leads to false compromises.
I am sure that the Spanish colleagues here in the House will give a different answer. I simply know from my own experience that this type of thing is very often dragged into the national debate. I am also getting rather tired of the fact that - not for the first time - we are being used as a ping pong ball between the PPE-DE and the PSE on these matters. However, I am glad that the Liberals have been able to mediate and are still up to the challenge.
Our colleague from Northern Ireland is unfortunately no longer present. I find that rather galling because he said something that I view as quite incredible: he said that terrorists do not have the same basic human rights as everyone else. However, that is precisely what distinguishes us from terrorists: the fact that we regard human rights as universal. We should never give the impression that this House could ever take a different view.
Mr President, owing to the importance of this debate, I have a question for the PPE-DE Group. The issue was raised that if the PPE-DE Group was to support the report, it would withdraw, and ask the other groups to withdraw, any element relating to internal Spanish politics. I would ask the PPE-DE Group's representative which amendment tabled by that group is linked to Spanish politics. It would be very interesting to know, and then it could be made public which of the amendments of the PPE-DE Group concern internal politics. Is it the reference to the United Nations in Amendment 1 which they want to delete? Do they want to delete a reference to the United Nations? Is that Spanish internal politics? One has to be coherent. The only person who is trying to introduce internal politics is Mr Mayor Oreja, who did not even have the courtesy to attend this part-session.
Mr President, I would be extremely grateful if anyone who is supporting the amendments to criminalise glorification could be so kind as to try and answer the points that I raised, which are, first of all, that I fear a chilling effect on free speech and, secondly, that I do not know how they can be made operational.
What is the connection between glorifying an act of terrorism and another terrorist act being committed? It seems to me that there are legal problems, as was found in the UK Court of Appeal last week, because there is no direct connection between glorification and a new terrorist act, which there obviously is when there is incitement, or encouragement at least. If you just 'glorify' a terrorist act, then what is the straight-line connection between that and another act being committed?
If you cannot establish that connection, you risk being undercut in the courts and then end up in a much worse position than before you started. I would be very grateful if anyone who actually supports the criminalisation of glorification or apologia could perhaps educate me, because this is something I do not quite understand.
Vice-President of the Commission. - (IT) Mr President, ladies and gentlemen, I too believe that this evening's debate has been of considerable political significance. I also believe that we must jointly come up with a widely shared political solution that will form the subject of a report acceptable to all of humanity or, if not, to a large majority of parliamentary groups.
I have no doubt that today's terrorists are seeking to establish a new form of global dictatorship. We experienced powerful dictatorships in the last century, but this one is a dictatorship based on violating the primary fundamental right, namely the right to life. It is clear, in addition, that this strategy, along with violence and hatred, has regrettably become a global strategy.
That is why our reaction must consist not merely of cooperation among police forces and information services, but of a political response to avert and remove the causes that lead to terrorism. I believe, and many of you have emphasised, that prevention means eradicating hatred and eliminating the reasons for hatred, without ever justifying violence, since the gravest risk we run is to begin justifying violence. We must eradicate hatred without justifying violence.
Someone spoke of a conflict of civilisations. In my view, that theory leaves a lot to be desired. Personally I am not convinced that a clash of civilisations is underway. I am convinced that an internal conflict is going on within the Islamic world, that is, a conflict between a minority which misappropriates the religious message and the vast majority of Muslims who, I believe, are absolutely peace-loving and want to live in a spirit of peace and tolerance. If we are to provide a political response, ladies and gentlemen, I think the only option is to strengthen reformist, peace-loving Islam against that minority which is neither reformist nor peace-loving.
All of these are political measures; they are not police or security measures. I have referred to the rights of victims and I believe that more work is needed in this area. Victims' rights must be given greater consideration than in the past, so as to offer them practical help which - believe me, I am convinced of this - means not just financial help but in many cases assistance for them or their survivors, for the relatives of victims of attacks and murders, to help them reintegrate into society after the terrible trauma they have suffered. Another right of victims is not to be left alone after having survived an attack or having lost a relative or loved one.
Someone said that we need to understand the causes of terrorism. I agree, and have said so myself, but I believe that terrorist groups, organisations and methods must not be given legitimacy by our attempt to understand them. Understanding is one thing; lending legitimacy is another: there is a fundamental difference.
I should like to recall one last point. The European Union would play a significant political role in the world, in my opinion, if it could achieve something that has not yet been achieved. That something is to encourage the United Nations to adopt at long last the international convention on the definition of terrorism. That definition still does not exist, which causes us a number of difficulties outside Europe. Europe has its own definition of terrorism, but as you know some member countries of the UN General Assembly have still not endorsed either the substance or the procedure of a UN convention on terrorism.
I believe that if Europe really is united in this area, it could do something akin to what we did concerning the moratorium on the death penalty: make the United Nations take a stance on an important, consolidated European position, thereby giving global legitimacy to the response to terrorism. If terrorism is global, our response must be absolutely firm but likewise global.
rapporteur. - (FR) Mr President, I would like to make three comments at the conclusion of this debate.
The first is that if we listen to the Commissioner and then listen to most of the contributors the first thing that really strikes us is that - as regards the analysis of the phenomenon, the seriousness of the threat and the balance that has to be drawn between measures aimed at prevention and those aimed at suppression - there is a great deal of common ground between us all once we start to discuss the operational side of things: what we need to analyse, what we need to prevent and what we need to suppress.
Secondly, and regrettably, I have the feeling that when it comes to certain elements that are more symbolic than anything else we shall not be able tomorrow to reach the consensus that is needed and I would regret this because after having examined the list of amendments it seems to me that most of the differences are symbolic rather than substantive in nature. The problem is that these symbolic conflicts of interest could be alleviated if the parties decided to make a gesture, something that is not always a defining characteristic of the political groups that make up this Parliament.
Thirdly, there are several comments that I would like to direct at some of those present in this House, especially - and Mr Alvaro feels the same way - with regard to my fellow Member from Ireland, who considers that respect for human rights is not needed in the fight against terrorism. I find that this attitude poses a risk, and a serious one at that, to the values on which our society is based. There is a certain Head of State, and I heard him talk on the television one day, a European Head of State who said that he would take a knife to the terrorists and do for every last one of them. Well that particular regime is now one that poisons its opponents, allows its journalists to be murdered and holds elections that may be free but may also be fraudulent. To play with human rights in the fight against terrorism is to run the risk of an unacceptable slide in our democratic societies.
We have also been questioned directly by Mrs Ludford on the problem of apologia for terrorism. I am unable to respond to her in any great depth but would simply say that I am the rapporteur for the Committee on Civil Liberties, Justice and Home Affairs, the terms of which are known to her, and that when I presented my views just now I was basing them on paragraph 10 of the report that was adopted by the committee, which states quite clearly, Mrs Ludford, that the committee, and hence Parliament, calls for open discussions on amending Framework Decision such and such in order to include the justification of terrorism within its scope, and so on.
I was not therefore making any kind of plea, I was simply expressing what had been agreed by the Committee on Civil Liberties; nevertheless, I will respond to her directly. When I speak of apologia for terrorism, apologia means incitement and I believe that incitement is a criminal offence.
The debate is closed.
The vote will take place on Tuesday, 19 February 2008.
Written Statements (Article 142)
in writing. - (SV) The fight against terrorism must only be fought in a way which is appropriate to an open, democratic and just society. It is absolutely essential that threats to an open society are countered by the methods of an open society.
We must balance our action and the measures we take by safeguarding human rights and the rule of law and must not resort to measures which jeopardise personal integrity.
I have therefore decided to vote against Mr Deprez's proposal for a recommendation to the Council on the factors favouring support for terrorism and the recruitment of terrorists.
, in writing. - (RO) The cooperation between the EU institutions on the fight against terrorism should be perfected, taking into consideration that this phenomenon has increased.
I believe terrorism has become the main enemy of European values, global stability and peace. If we remember the events of 11 September 2001 or those in Madrid a few years ago, we have the perfect configuration of a picture expressing horror, fear and suffering.
The European institutions should have developed a strategy for becoming acquainted with, reducing and eliminating this phenomenon ever since that time. It is necessary for us to start a study as thorough as possible in this regard: to show its causes, what keeps the terrorists so fierce and capable of giving up their lives in order to become martyrs, whose martyrs they are, how the recruitment is done, who finances it and how we can intervene in any way to discourage this phenomenon.
Therefore, in order to find out all these things and to control them in the EU's interest, the European institutions should be concerned with drawing up this strategy.
In this way, the EU will give a signal of unity and strength to the entire world.